Filed Under Rule 424(b)(3), Registration Statement No. 333-177949 Pricing Supplement Number 272 Dated June 25, 2012 (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FQJ8 [] 100.000% 2.150% [] Fixed 3.000% MONTHLY 07/15/2025 08/15/2012 Yes Senior Unsecured Notes Redemption Information: Non-Callable
